                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON
                                 DIVISION 1 - EUGENE DIVISION


IN RE:                                                       CASE NO. 16-62791-tmr13
                                                             CHAPTER 13
Richard Allen Smith
                                                             JUDGE THOMAS M RENN

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, NALIKO
MARKEL, TRUSTEE files this Notice of Final Cure Payment. The amount required to cure the default
in the claim listed below has been paid in full.

Name of Creditor: JP Morgan Chase Bank NA



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   9      3607                                   $103,344.32         $7,094.46           $7,094.46

Total Amount Paid by Trustee         29725 Fox Hollow Road, Eugene, Oregon               $7,094.46


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.




                        Case 16-62791-tmr13           Doc 63      Filed 01/15/20
                                                                             CASE NO. 16-62791-tmr13


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 15th day of January, 2020.


Richard Allen Smith, 29725 Fox Hollow Road, Eugene, OR 97405


ELECTRONIC SERVICE - TOMAS BUTCHER, 116 HIGHWAY 99 N SUITE 101, EUGENE, OR
97402


JP MORGAN CHASE BANK NA, NATIONAL PAYMENT SERVICES, PO BOX 24785,
COLUMBUS, OH 43224-0785


ELECTRONIC SERVICE - JPMorgan Chase Bank, Chase Records Center, Attn: Correspondence Mail,
Mail Code LA4-5555, 700 Kansas Lane, Monroe, LA 71203


ELECTRONIC SERVICE - United States Trustee


Date: January 15, 2020                                       /s/ NALIKO MARKEL, TRUSTEE
                                                             NALIKO MARKEL, TRUSTEE
                                                             Chapter 13 Trustee
                                                             400 E. 2nd Avenue Suite 200
                                                             EUGENE, OR 97401




                         Case 16-62791-tmr13        Doc 63      Filed 01/15/20
